Case 8:19-cv-00798-JLS-KES Document 100 Filed 11/02/20 Page 1 of 1 Page ID #:1697



     1

     2

     3

     4

     5
                                                                                JS-6
     6

     7

     8                               UNITED STATES DISTRICT COURT
     9                              CENTRAL DISTRICT OF CALIFORNIA
    10

    11   JOE W. MAY,                                      Case No. 8:19-cv-0798-JLS-KES
    12                 Plaintiff,                         JUDGMENT
    13          v.
    14   KUSHCO HOLDINGS, INC., ET AL.,
    15                 Defendant.
    16

    17

    18          The Court, having granted Defendants’ Motion to Dismiss with leave to amend,

    19   (Doc. 98), and Plaintiffs having filed a Notice of Intent Not to File a Second Amended

    20   Complaint (Doc. 99), it is HEREBY ORDERED, ADJUDGED AND DECREED that

    21   this action is dismissed with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of

    22   Civil Procedure. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004).

    23

    24   DATE:_November 02, 2020
    25
                                                           ____________________________
    26                                                     HON. JOSEPHINE L. STATON
    27                                                     U.S. DISTRICT COURT JUDGE

    28
                                                      1
